CONCURRING OPINION BY
President Judge DAN PELLEGRINI.
This case involves the grant of a variance from the provisions of the City of Philadelphia Zoning Code to permit Franklin Institute to change an existing passive two-face sign to a digital two-face sign with its message changing every 20 seconds. The sign, not large as signs go, is freestanding on the north side of the building facing Aviator Park which is part of the Benjamin Franklin Parkway, itself a part of the Fairmount Park system of Philadelphia. Residential properties are within 700-800 feet of the proposed sign.
The property is located in the Benjamin Franklin Parkway Special Controls District under the then-governing provisions of the Philadelphia Zoning and Planning Code1 (Zoning Code) which prohibits flashing and intermittent signs. Aviator Park is located on the Benjamin Franklin Parkway adjacent to Franklin Institute, and Benjamin Franklin Parkway is part of Fairmount Park which serves as an open green space.
The majority finds that the individual Objectors do not have standing because none of them are adjoining property owners or live sufficiently close to the proposed sign or that they do not have standing based on a “particular harm” resulting from the proposed sign. It also finds that Scenic Philadelphia does not have standing because it cannot show or allege any interest beyond the common interest of all citizens in procuring obedience to the law.
I concur with the majority which affirms the trial court’s dismissal for lack of standing only because this is an accessory use that does not have the intensity of modern digital billboards.
I.
Fundamentally, the standing requirement in Pennsylvania “is to protect against improper plaintiffs.” In re Application of Biester, 487 Pa. 438, 409 A.2d 848, 851 (1979). Juxtaposed against the federal standards, the test for standing in Pennsylvania is a flexible rule of law, perhaps because the lack of standing in Pennsylvania does not necessarily deprive the court *402of jurisdiction, whereas a lack of standing in the federal arena is directly correlated to the ability of the court to maintain jurisdiction over the action. See Fumo v. City of Philadelphia, 601 Pa. 322, 972 A.2d 487, 500 n. 5 (2009); compare Jones Memorial Baptist Church v. Brackeen, 416 Pa. 599, 207 A.2d 861 (1965), with Raines v. Byrd, 521 U.S. 811, 117 S.Ct. 2312, 138 L.Ed.2d 849 (1997). Also, in Pennsylvania there is a constitutional right of every person who finds it necessary or desirable to resort to the courts for protection of legally recognized interests to have justice administered without sale, denial or delay. Pa. Const. Art. 1, § 11; Masloff v. Port Authority of Allegheny County, 531 Pa. 416, 613 A.2d 1186 (1992). Pennsylvania courts are much more expansive in finding standing than their federal counterparts.
In William Penn Parking Garage, Inc. v. City of Pittsburgh, 464 Pa. 168, 346 A.2d 269, 281 (1975), our Supreme Court held that a party has a legally recognized interest that gives standing to sue if he or she has a “substantial, direct, and immediate interest” in the subject matter of the litigation. Guided by much of our Supreme Court’s discussion in William Penn, cases that followed have elaborated on what is needed to meet the substantial-direct-immediate test. The elements have been defined as follows:
A “substantial” interest is an interest in the outcome of the litigation which surpasses the common interest of all citizens in procuring obedience to the law. A “direct” interest requires a showing that the matter complained of caused harm to the party’s interest. An “immediate” interest involves the nature of the causal connection between the action complained of and the injury to the party challenging it, and is shown where the interest the party seeks to protect is within the zone of interests sought to be protected by the statute or constitutional guarantee in question.
South Whitehall Township Police Service v. South Whitehall Township, 521 Pa. 82, 555 A.2d 793, 795 (1989) (citations omitted).
As applied to zoning cases, to establish standing, a property owner need not establish a pecuniary or financial loss if his or her property is located in close proximity to the subject property because the zoning decision is presumed to have an effect on the proximate property owner’s property. Spahn v. Zoning Board of Adjustment, 602 Pa. 83, 977 A.2d 1132 (2009); Appeal of Hoover, 147 Pa.Cmwlth. 475, 608 A.2d 607 (1992); Miller v. Upper Allen Township Zoning Hearing Board, 112 Pa.Cmwlth. 274, 535 A.2d 1195 (1987); Seeherman v. Wilkes-Barre City Zoning Hearing Board, 42 Pa.Cmwlth. 175, 400 A.2d 1334 (1979).
Obviously, property that is adjacent to or abuts the zoning area in question is in close proximity for standing purposes. See, e.g., Spahn; Hill v. Zoning Hearing Board of Chestnuthill Township, 144 Pa.Cmwlth. 644, 601 A.2d 1362 (1992), rev’d in part on other grounds, 534 Pa. 45, 626 A.2d 510 (1993). We have also held that the owner of property that is within 400 to 600 feet of the challenged zoning district is also within close proximity and has standing. See Appeal of Hoover. However, the owners of property one-half mile and one mile or more away from the challenged zoning area have been deemed to not be in close proximity in order to confer standing on those challenging a change to the zoning ordinance or map. Society Created to Reduce Urban Blight (SCRUB) v. Zoning Hearing Board of Adjustment of the City of Philadelphia, 951 A.2d 398 (Pa.Cmwlth.2008), aff'd, 602 Pa. 83, 977 A.2d 1132 (2009); Appeal of Farmland Industries, Inc., 109 Pa.Cmwlth. 304, 531 A.2d 79 *403(1987), appeal denied, 517 Pa. 631, 539 A.2d 812 (1988). But where the use has been intensive and its effect emanates off the property, we have held that property owners who live well over a mile away have standing. Grant v. Zoning Hearing Board of Township of Penn, 776 A.2d 356 (Pa.Cmwlth.2001) (holding, in part, that landowners had standing by virtue of living within 6,600 feet of proposed electric generation facility).2
II.
Municipalities as well as state and federal governments have regulated signs and billboards because they are seen from the street and can “distract drivers,” constitute “traffic hazards,” and can be “perceived as an esthetic harm” to the area. Spriggs v. South Strabane Township Zoning Hearing Board, 786 A.2d 333, 336 (Pa.Cmwlth.2001), appeal denied, 568 Pa. 730, 797 A.2d 919 (2002), citing Metromedia, Inc. v. City of San Diego, 453 U.S. 490, 509-10,101 S.Ct. 2882, 69 L.Ed.2d 800 (1981); Norate Corp. v. Zoning Board of Adjustment of Upper Moreland Township, 417 Pa. 397, 207 A.2d 890 (1965). “If [a] city has a sufficient basis for believing that billboards are traffic hazards and are unattractive, then obviously the most direct and perhaps the only effective approach to solving the problems that they create is to prohibit them.” Metromedia, Inc., 453 U.S. at 508, 101 S.Ct. 2882. Traditionally, because signs were static and pretty much the same, they were regulated in zoning ordinances as to where their placement would be, the appropriate size and nature of the sign structure and sign face, and to prevent billboard “farms” along the road. However, because they are considered a traffic hazard, other police power-type ordinances not related to the sign-board structure itself can be regulated outside the zoning ordinance if they cause harms on the public right-of-way much as liquor establishments or concert venues are subject to regulation caused by other public safety concerns even though allowed by zoning.
Although driver safety has been the primary reason given for the regulation of billboards, visual blight and intrusiveness are also concerns. The term “visual blight” has been applied to outdoor signs of all types since Members of City Council of City of Los Angeles v. Taxpayers for Vincent, 466 U.S. 789, 810, 104 S.Ct. 2118, 80 L.Ed.2d 772 (1984), in which the Supreme Court upheld a sign ban challenged on First Amendment grounds, noting that “[h]ere, the substantive evil — visual blight — is not merely a possible byproduct of the activity, but is created by the medium of expression itself.”
When Taxpayers for Vincent was decided, digital billboards did not exist and the potential for visual blight is now much greater because they are much more intensive and have far greater effects than static billboards. The digital technology features two major changes from the old “static” signage, which is graphics-painted or printed on a surface to one which is much more intrusive to a neighborhood. *404The image on the digital sign is displayed by a myriad of colored “lightbulbs” (light-emitting diodes, or LEDs). So while the static sign is visible from daylight reflecting off pf it or by artificial lighting at night, the digital image shines out from the sign. Moreover, with e digital signs, the image is supplied to the sign by a computer; the image can be varied at will, which makes it nothing more than an enormous “television on a stick.”
This technology also makes signs much brighter making them visible from far greater distances and much more distracting due to their brightness and because the messages are constantly changing, thereby directly affecting more people in different ways than the old static signs. Moreover, unlike static signs that bathed the billboards in light, the new billboards emanate light and bathe those in the vicinity with direct or indirect light. They are designed to grab our attention and hold it, just like a television or radio commercial or an ad in a magazine. The digital or electronic sign tries to hold our attention even longer by changing messages and pictures every few seconds by using a series of extremely bright and colorful images causing already distracted drivers another reason to take their eyes off the road. Moreover, unlike a television that may be turned off, the senses of those using public spaces are constantly assaulted by the brightness and movement of the signs, not to mention the “light trespass” that spills out onto neighboring properties, and all those who want to use a park or the streetscape and visual blight caused by the signs.
III.
These two properties — intense surface brightness and motion — pose questions to safety and esthetics issues beyond those raised by the old static signs. It follows that digital signs cause more harm to more people that must be considered in our analysis as to who has standing to challenge their placement and operation.
Taking all of the foregoing into consideration, while I would find that-Objectors would have standing to challenge the placement of a non-accessory billboard, the sign in this case is an accessory one and it is not as bright and as intrusive as the large advertising billboards. Also, there is no testimony that this particular sign will add to or cause general visual blight or visual trespass causing harm to the neighborhood or any user of the park or that it will substantially interfere with the use of the park in the same manner as permitting a variance to allow a sign along a roadway that will distract drivers thereby potentially endangering those driving down the roadways or causing visual blight.3
An argument can be made that Objectors and Scenic Philadelphia have standing similar to the type of standing that our Supreme Court enunciated in Consumer *405Party of Pennsylvania v. Commonwealth, 510 Pa. 158, 507 A.2d 328, 329 (1986), overruled on other grounds, Pennsylvanians Against Gambling Expansion Fund, Inc. v. Commonwealth, 583 Pa. 275, 877 A.2d 383, 408 (2005), which gives a party standing if the governmental action would otherwise go unchallenged; those directly and immediately affected by the complained-of expenditures are beneficially affected and not inclined to challenge the action; judicial relief is appropriate; redress through other channels is unavailable; and no other persons are better situated to assert the claim.
Courts will allow that type of standing because it serves the public in general to have the laws enforced. It is tempting to find standing on that basis given the apparent “looseness” in enforcement of sign regulation and the acknowledgement by Franklin Institute that no one has standing to challenge this particular sign or, for that matter, any sign that it obtains approval to put on its property. Standing under Consumer Party attempts to mitigate the disillusionment caused by the lax enforcement of sign regulations through the liberal grant of variances and the perception that what elected officials have decided is not followed and that elections do not make a difference. Having said all that, I have to resist that temptation to address that argument because it was not squarely raised.
Accordingly, I concur in the result reached by the majority.

. The Zoning Code, as set forth in Title 14 of The Philadelphia Zoning and Planning Code, was repealed and reenacted effective August 22, 2012. Because this action commenced on July 16, 2012, the previous version of the zoning ordinance governs this appeal.


. Scenic Philadelphia would have standing if one of its members has standing. Under Pennsylvania law, an association has standing as representative of its members to bring a cause of action even in the absence of injury to itself, if the association alleges that at least one of its members is suffering immediate or threatened injury as a result of the action challenged. Pennsylvania Medical Society v. Department of Public Welfare, 614 Pa. 574, 39 A.3d 267, 278 (2012); accord South Whitehall Township Police Service v. South Whitehall Township, 521 Pa. 82, 555 A.2d 793, 797 (1989) (holding that a collective bargaining agent has standing to sue if members are aggrieved, even if the action is not related solely to collective bargaining).


. Also I would hold that the individual objectors are within the "zone of protection” recognized by the present Philadelphia Zoning Ordinance. Section 14-303(7) provides that:
(a) Signs may be illuminated, but the illumination shall be focused upon the sign itself, so as to prevent glare upon the surrounding areas.
(b) Flashing signs, signs with intermittent illumination, or signs with mechanically or electronically changing messages shall not be erected within 500 ft. of any Residential district, nor face any Residential district within 1,000 ft. of the sign.
I would hold that any person that'is within a residential district subject to those setbacks has standing because a legislative determination has been made that they will be harmed if a digital sign is placed within those distances. Other "zones of protection” can be created if the zoning ordinance imposes specific requirements that serve to protect a certain district from distinct harms and that person is within the ambit of that protection.